UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2010 Playboy Enterprises, Inc. (Exact name of registrant as specified in its charter) Delaware 001-14790 36-4249478 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 680 North Lake Shore Drive, Chicago, Illinois 60611 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(312) 751-8000 Not applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2—Financial Information Item 2.02. Results of Operations and Financial Condition. Attached and incorporated herein by reference as Exhibit 99.1 is a copy of a press release issued by Playboy Enterprises, Inc. (the “Company”), dated August 5, 2010, reporting the Company’s financial results for the second quarter ended June 30, 2010. Section 9—Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press Release issued by Playboy Enterprises, Inc. on August 5, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 5, 2010 PLAYBOY ENTERPRISES, INC. By: /s/ Christoph Pachler Christoph Pachler Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release issued by Playboy Enterprises, Inc. on August 5, 2010
